1

2

3
     40 E. Rio Salado Pkwy., Suite 425
     Tempe, AZ 85281
4
     Telephone: (480) 733-6800
     Fax: (480) 733-3748
5
     efile.dockets@davismiles.com
6    Pernell W. McGuire – SBN 015909
     M. Preston Gardner – SBN 029868
7    Attorneys for Debtor

8                       IN THE UNITED STATES BANKRUPTCY COURT
9                                 FOR THE DISTRICT OF ARIZONA
10
     In re:                                        In Chapter 11 Proceedings
11
     STEVEN PAUL NICKOLAS,                         Case No.: 2:18-bk-09406-PS
12
                                                   MOTION TO DISMISS CHAPTER 11
13                                       Debtor.
                                                   CASE
14

15            Steven P. Nickolas (the “Debtor”), through undersigned counsel, pursuant to 11
16
     U.S.C. § 1112(b), respectfully moves the Court to dismiss this chapter 11 case, and in
17

18
     support hereof represents as follows.

19
              1. The Debtor commenced this case on August 6, 2018.
20

21            2. The Debtor filed this case in an effort to protect his home from a pending
22
                 foreclosure and to resolve certain issues related to whether Bank of New York
23

24
                 Mellon, who asserts a first lien position on the Debtor’s home, could legally

25               foreclose. A trustee’s sale is currently scheduled on the Debtor’s home for
26

27

28                                                                                           1

Case 2:18-bk-09406-PS          Doc 104 Filed 12/11/18 Entered 12/11/18 14:09:30    Desc
                                Main Document     Page 1 of 3
1               January 16, 2019. The Debtor does not believe that there is any equity in the
2
                home.
3

4           3. The estate is solvent inasmuch as the Debtor has more than sufficient liquid assets
5
                (nearly $1.9 million) to satisfy the claims of general unsecured creditors
6
                (approximately $90,000).
7

8
            4. At various status hearings the Court expressed concerns about whether the Debtor
9
                could obtain confirmation of a chapter 11 plan, among other issues. Specifically,
10

11              the Court questioned whether an impaired consenting class existed.
12
            5. In reviewing the matter and weighing the costs of pursuing confirmation of a
13

14              plan, the Debtor has concluded that it is in the best interests of creditors and the
15
                estate to dismiss this chapter 11 case.
16
            Wherefore, the Debtor requests that the Court dismiss this chapter 11 proceeding and
17

18   for such further relief as is just.

19          RESPECTFULLY SUBMITTED this 11th day of December, 2018.
20
                                                DAVIS MILES MCGUIRE GARDNER, PLLC
21
                                                /s/ Pernell W. McGuire
22                                              Pernell W. McGuire
23
                                                M. Preston Gardner
                                                Attorney for Debtor
24

25

26

27

28                                                                                                 2

Case 2:18-bk-09406-PS          Doc 104 Filed 12/11/18 Entered 12/11/18 14:09:30         Desc
                                Main Document     Page 2 of 3
1    I certify that on December 11, 2018, I electronically filed the foregoing MOTION TO
     DISMISS with the Clerk of the Court for the United States Bankruptcy Court by using the
2
     CM/ECF system.
3
     I further certify that parties of record in this case who either are registered CM/ECF users,
4
     or who have registered for electronic notice, or who have consented in writing to electronic
5    service, will be served through the CM/ECF system.
6
     I further certify that some of the parties of record in this case have not consented to
7    electronic service. I have caused a copy of the foregoing document to be placed in the U.S.
     Mail, First Class, postage-prepaid to:
8

9
     BMW Financial Services NA, LLC
     c/o AIS Portfolio Services, LP
10   4515 N. Santa Fe Ave., Dept. APS
11
     Oklahoma City, OK 73118

12   PRA Receivables Management, LLC
     PO Box 41021
13
     Norfolk, VA 23541
14
     The Bank of New York Mellon, as Trustee for Structured Asset
15
     Mortgage Investments II Trust 2006-AR8 Mortgage Pass-Through
16   Certificates Series 2006-AR8
     RAS Crane, LLC
17   10700 Abbotts Bridge Road, Suite 170
18   Duluth, GA 30097

19   /s/ Joan Stoner
20
     Joan Stoner

21

22

23

24

25

26

27

28                                                                                                   3

Case 2:18-bk-09406-PS       Doc 104 Filed 12/11/18 Entered 12/11/18 14:09:30            Desc
                             Main Document     Page 3 of 3
